Case: 4:15-cr-00404-HEA Doc. #: 3078 Filed: 03/02/21 Page: 1 of 2 PageID #: 15596


                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Eastern District of Missouri

                                                 Organized Crime Drug Enforcement
                                                 Task Force - West Central Region
MICHAEL A. REILLY                                Thomas F. Eagleton U.S. Courthouse Direct (314) 539-7723
Assistant United States Attorney                 111 South 10th Street, Rm. 20.333     Office: (314) 539-2200
                                                 St. Louis, Missouri 63102               Fax: (314) 539-2312



                                      March 2, 2021
VIA EMAIL

Blaire Dalton
Attorney at Law
53 W. Jackson Blvd.
Suite 1550
Chicago, IL 60604
blairec.dalton@gmail.com
(Attorney for defendant Dillon)

Vadim A. Glozman
Attorney at Law
53 W. Jackson Blvd.
Suite 1410
Chicago, IL 60604
vglozman2@gmail.com
(Attorney for defendant Dillon)

Quinn A. Michaelis
Attorney at Law
73 West Monroe
Suite 106
Chicago, IL 60603
qmichaelis@yahoo.com
(Attorney for defendant Grady)

Josh B. Adams
Attorney at Law
53 W. Jackson Blvd.
Suite 1615
Chicago, IL 60604
josh@adamsdefenselaw.com
(Attorney for Defendant Grady)

Re:        United States v. Velazquez et al.
           Case Number S5-4:15 CR 404 HEA
Case: 4:15-cr-00404-HEA Doc. #: 3078 Filed: 03/02/21 Page: 2 of 2 PageID #: 15597

March 2, 2021
Page 2

Dear Counsel:

       This is a request for reciprocal discovery. Pursuant to Rule 16(b)(1)(A), (B) and (C),
Federal Rules of Criminal Procedure, the United States hereby requests that:

               A. The defendant provide the United States, or permit the United States to inspect
and copy or photograph books, papers, documents, photographs, tangible objects, or copies
thereof, which are within the possession, custody or control of the defendant and which the
defendant intends to introduce as evidence in chief at trial.

                 B. The defendant provide the United States, or permit the United States to inspect
and copy or photograph any results or reports of physical or mental examinations and of scientific
tests or experiments made in connection with the particular case, or copies thereof, within the
possession or control of the defendant, which the defendant intends to introduce as evidence in
chief at the trial or which were prepared by a witness whom the defendant intends to call at the
trial when the results or reports relate to his testimony.

                C. The defendant provide the United States a written summary of the testimony
that the defendant intends to use under Rules 702, 703, or 705, Federal Rules of Evidence, as
evidence in trial, which includes a description of the witnesses' opinions, the bases and reasons for
those opinions, and the witnesses' qualifications.

        Further, pursuant to the provisions of Rule 26.2 the Government requests the defendant
and his attorney to provide to the Government any statements of defense witnesses that are in their
possession and that relate to the subject matter concerning which the witnesses have testified.

        Pursuant to Rule 12.1, the Government requests that the defendant notify the government
of any intended alibi defense; specifically, that the defendant was not present at the time, date and
place of the offenses listed in the indictment.

        The Government requests a response on or before March 11, 2021, in order to determine if
there is a need to file its request for a court order to enforce compliance.

                                                      Very truly yours,

                                                      SAYLER A. FLEMING
                                                      United States Attorney

                                                      s/ Michael A. Reilly
                                                      MICHAEL A. REILLY, #43908MO
                                                      Assistant United States Attorney
MAR
